Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered August 3, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly *501interfered in his examination of witnesses and expressed hostility toward his counsel is unpreserved for appellate review (see People v Charleston, 56 NY2d 886; People v Fauntleroy, 258 AD2d 664). In any event, the trial court’s intervention was appropriate and did not deprive the defendant of a fair trial. It appropriately clarified the issues and precluded unnecessarily repetitive examination (see People v Moulton, 43 NY2d 944; People v Harrison, 151 AD2d 778).
The defendant’s contention that the trial court erroneously admitted hearsay testimony which improperly bolstered the undercover officer’s identification testimony is also unpreserved for appellate review (see People v West, 56 NY2d 662; People v Thompson, 203 AD2d 497). In any event, the challenged testimony did not constitute impermissible bolstering because it was offered for the relevant, nonhearsay purpose of establish-. ing the reasons behind the officer’s actions, and explaining the events which precipitated the defendant’s arrest (see People v Gray, 203 AD2d 587).
The defendant’s claim that he was improperly adjudicated a second felony offender is also unpreserved for appellate review (see People v Smith, 73 NY2d 961; People v Hamilton, 205 AD2d 706). In any event, his felony conviction for criminal possession with intent to distribute cocaine under Virginia Code § 18.2-248 (A) is analogous to criminal possession of a controlled substance in the third degree under New York Penal Law § 220.16 (1) (see People v Lewis, 250 AD2d 479).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Santucci, J.P., Altman, Florio and Feuerstein, JJ., concur.